OPINION — AG — QUESTION 1: DOES TITLE 43A O.S. 1961 112 [43A-112] ESTABLISH THE RULES AND REGULATIONS CONCERNING THE AMOUNT PAYABLE FOR CARE AND TREATMENT OF PATIENTS? — 43A O.S. 1961 112 [43A-112] DOES NOT ESTABLISH THE RULES AND REGULATIONS CONCERNING THE AMOUNT PAYABLE FOR CARE AND TREATMENT OF PATIENTS. QUESTION 2: DOES TITLE 75 Ohio St. 1963 Supp., 301 [75-301]; 75 Ohio St. 1963 Supp., 301 [75-301]; 75 Ohio St. 1963 Supp., 303 [75-303] APPLY TO ANY ACTION OF THE DEPARTMENT OF MENTAL HEALTH? — THE ATTORNEY GENERAL IS UNABLE TO ANSWER SAME AS TO "ANY ACTION OF THE DEPARTMENT". QUESTION 3: DOES THE ABOVE BOARD ACTION CONSTITUTE A CHANGE IN RULES OR REGULATIONS OR IS IT MERELY EXERCISING ITS DESIGNATED POWERS IN CARRYING OUT THE LAWS AS PRESCRIBED BY 43A O.S. 1961 112 [43A-112] RELATIVE TO ESTABLISHING RATES FOR CARE AND MAINTENANCE? — SECOND ANSWER ANSWER THIS ONE. QUESTION 4: DOES TITLE 75 Ohio St. 1961 251 [75-251] AND 75 Ohio St. 1961 152 [75-152] APPLY TO ANY ACTION OF THE BOARD OF MENTAL HEALTH AND, IF SO, WOULD YOUR OFFICE DEFINE THE LIMITS OF "INTERNAL MANAGEMENT AND OPERATION" OF THE DEPARTMENT OF MENTAL HEALTH? — THE BOARD'S ACTION, WHICH IS THE SUBJECT OF THIS OPINION, WOULD BE SUBJECT TO THE REQUIREMENTS OF 75 Ohio St. 1961 251-257 [75-251] — [75-257]. FURTHERMORE, THIS SPECIFIC ACTION DOES NOT COME WITHIN THE EXCEPTIONS SPECIFIED IN 75 Ohio St. 1961 251 [75-251], THAT IS, IT DOES NOT CONCERN THE INTERNAL MANAGEMENT AND OPERATION OF THE INSTITUTION. CITE: 75 Ohio St. 1961 301-303 [75-301] — [75-303], 43A O.S. 1961 112 [43A-112] (LEE COOK)